Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 2, 4, 6, 9, 10, 12, 14, drawn to the special technical feature of a method of preparing a transplantable NK cell fraction for transplantation into a subject in need thereof, the method comprising:
(a) obtaining a CD3-depleted NK cell fraction HLA-haploidentical or HLA- mismatched for said subject;

(c) supplementing said CD3-depleted NK cell fraction with fresh nutrients, serum, IL- 15 and nicotinamide 8-10 days following step (b) to produce an expanded CD3- depleted NK cell fraction;
(d) harvesting said expanded CD3-depleted NK cell fraction 14-16 days following step (b); and
(e) washing and concentrating said expanded CD3-depleted NK cell fraction of step (d),
thereby producing a transplantable NK cell fraction for transplantation in said subject.


Group II, claim(s) 17 and 19, drawn to the special technical feature of a transplantable human NK cell fraction characterized by the following parameters:
(a) at least 70% CD56+/CD3- cells;
(b) at least 70% viability;
(c) fewer than 5.0X10° CD3+ cells/Kg mass of patient, upon infusion;
(d) no more than 5 EU endotoxin/Kg mass of patient, upon infusion; and
.

Group III, claim(s) 20, 22, 23, 25, 28, 30, 31, 33, 35, 37, 39-42, drawn to the special technical feature of a method of treating a hematological disease in a human subject in need thereof, the method comprising:
(a) administering an anti-cancer monoclonal antibody to said subject;
(b) administering at least one immunosuppressive agent to said subject;
(c) transplanting an expanded CD3-depleted haploidentical or mismatched NK cell fraction into said subject in need thereof, wherein said expanded CD3-depleted HLA- haploidentical or HLA-mismatched NK cell fraction has been expanded by ex-vivo culturing with nutrients, serum, IL-15 and nicotinamide in an amount between 1.0 mM to 10 mM; and
(d) administering IL-2 to said subject, thereby treating said hematological disease in said subject.
SPECIES ELECTIONS
Species Election for Group III
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

(a) multiple myeloma (claim 23); or
(b) non-Hodgkins lymphoma (claims 25 and 28).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 20.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-III appears to be human NK cell fraction characterized by the following parameters:
(a) at least 70% CD56+/CD3- cells;
(b) at least 70% viability;
(c) fewer than 5.0X105 CD3+ cells/Kg mass of patient, upon infusion;

(e) no Gram-positive micro-organisms.
However, said technical feature does not constitute a special technical feature in view of WO 2017/037083, Granzin et al, claiming priority to September 2015; as evidenced by Priesner (Human Gene Therapy, 2016, 27:860-869)(IDS) and Keever-Taylor (ISCT Workshop #7, Medical College of Wisconsin, Poster Presentation, 40 pages, 2012)(IDS). Granzin et al teach a transplantable human NK cell fraction (fractions of 1x1011 NK cells each, providing clinical NK cell products for about 200 patients (page 16, lines 10-11) characterized by the following parameters: 
a. at least 70% CD56+/ CD3- cells (CD56 enrichment including all magnetic labeling steps in a completely closed system, CliniMACS Prodigy, which performs the washing step as evidenced by the Priesner evidentiary reference (selection of three unstimulated leukapheresis products led to an overall recovery of CD3+ cells between 37.3 and 79.9 using the CliniMACS Prodigy® (page 864, 1st column, 2nd paragraph); (Granzin page 13, lines 30-31); 
b. at least 70% viability (CD56 enrichment including all magnetic labeling steps in a completely closed system, CliniMACS Prodigy®, which would be at least 70% viable as evidenced by the Priesner evidentiary reference (viability >85% using the CliniIMACS Prodigy®, page 864, 2nd column,1st paragraph); (Granzin page13, lines 30-31; page14, lines 5-6) ; 
c. fewer than 5.0x105 CD3+ cells/Kg mass of patient, upon infusion; (CD56 enrichment including all magnetic labeling steps in a completely closed system, 
d. no more than 5EU endotoxin/Kg mass of patient, upon infusion; and 
e. no Gram-positive micro-organisms (CD56 enrichment including all magnetic labeling steps in a completely closed system, CliniMACS Prodigy®, which contain no gram-positive micro-organisms as evidenced by the Keever-Taylor evidentiary reference (all gram stains/14 day cultures were negative using the CliniMACS Prodigy®, page 14) (Granzin page14, lines 5-6).
Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept and restriction for examination purposes as indicated is proper.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642